           Case 1:20-cv-01395-RC Document 3 Filed 05/26/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KEVIN OWEN MCCARTHY, et al.,

                       Plaintiffs,
                                                    Civil Action No. 20-1395
 v.

 NANCY PELOSI, et al.

                       Defendants.



                                 NOTICE OF APPEARANCE

       Pursuant to LCvR 83.6(a), I, Harold S. Reeves, am admitted to practice law in this Court

and hereby enter my appearance on behalf of Plaintiffs.

Dated: May 26, 2020                                 Respectfully submitted,

                                                    /s/ Harold S. Reeves
                                                    Harold S. Reeves
                                                    (DC Bar. No. 459022)
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (facsimile)
                                                    hreevescooperkirk.com

                                                    Attorney for Plaintiff
          Case 1:20-cv-01395-RC Document 3 Filed 05/26/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, and I hereby certify that I have served the document on the

following by causing it to be mailed via First Class USPS Mail:



 The Honorable Nancy Pelosi                         The Honorable Paul D. Irving
 Speaker of the United States                       Sergeant-at-Arms of the
 House of Representatives                           United States House of Representatives
 1236 Longworth House Office Building               U.S. Capitol
 Washington, D.C. 20515                             Room H124
                                                    Washington, D.C. 20515
 The Honorable Cheryl L. Johnson
 Clerk of the
 United States House of Representatives
 U.S. Capitol
 Room H154
 Washington, D.C. 20515




                                                    /s/ Harold S. Reeves
                                                    Harold S. Reeves
                                                    (DC Bar. No. 459022)
                                                    COOPER & KIRK, PLLC
                                                    1523 New Hampshire Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 220-9600
                                                    (202) 220-9601 (facsimile)
                                                    hreevescooperkirk.com

                                                    Attorney for Plaintiff




                                                2
